IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 April 23, 2008
                               No. 07-60549
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

KURE MAIJAMAA KADEH

                                          Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                          Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A79 000 437


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Kure Maijamaa Kadeh, a native and citizen of Nigeria, petitions for review
of a final order of the Board of Immigration Appeals (BIA) that dismissed his
appeal of the Immigration Judge’s (IJ) denial of his applications for asylum,
withholding of removal, and relief under the Convention Against Torture (CAT).




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-60549

Kadeh does not challenge the determination that his asylum application was
untimely. He has therefore waived the issue. See Rodriguez v. INS, 9 F.3d 408,
414 n.15 (5th Cir. 1993).
      Kadeh contends that he met his burden to establish an entitlement to
statutory withholding of removal and to relief under the CAT. Recounting his
testimony before the IJ, Kadeh, who is a Christian, notes that he was twice
chased from his college campus by Muslims on account of his religious beliefs,
and that the church where he formerly worshiped was burned. Kadeh argues
that he established past persecution. He asserts that the Nigerian government
has willfully failed to put a stop to the persecution of Christians by the Muslim
majority. Kadeh argues that he cannot safely relocate within Nigeria because
there are Muslims in both the northern and southern parts of the country.
      To obtain withholding of removal, an applicant bears the burden of
showing a “‘clear probability’ that he or she will be persecuted if deported.”
Mikhael v. INS, 115 F.3d 299, 306 (5th Cir. 1997) (citation omitted). A claim
under the CAT requires more than a showing of persecution; it imposes “the
higher bar of torture.” Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002).
      The record does not compel a finding that Kadeh has met his burden to
show that he is entitled to withholding of removal or to relief under the CAT.
See Roy v. Ashcroft, 389 F.3d 132, 137-38 (5th Cir. 2004); Bah, 348 F.3d at 351-
52. Accordingly, Kadeh’s petition for review is denied.
      PETITION FOR REVIEW DENIED.




                                       2